Case 19-10603-JTD Doc27_ Filed 03/22/19 Page 1of3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

)
In re: ) Chapter 11
)
MABVAX THERAPEUTICS HOLDINGS, INC., ) Case No. 19-10603 (CSS)
et al.,! )
)
Debtors. ) Jointly Administered
)
) Re: D.I.8

 

ORDER AUTHORIZING THE DEBTORS TO (1) CONTINUE AND
RENEW THEIR INSURANCE POLICIES AND FINANCING AGREEMENTS AND (II)
HONOR ALL OBLIGATIONS IN RESPECT THEREOF

Upon consideration of the motion (the “Motion”)” of the Debtors for the entry of an Order
authorizing them to (i) continue and renew their Insurance Policies and Financing Agreements and
(ii) to honor all obligations in respect thereof; and jurisdiction existing for the Court to consider
the motion; and after due deliberation thereon; and the Court having found that good and sufficient
cause exists for granting the Motion and the Court having found that the relief requested in the
Motion is necessary to avoid immediate and irreparable harm; and upon consideration of the
Declaration of J. David Hansen in Support of Debtors’ Chapter 11 Petition and First Day
Motions; and upon the arguments and statements in support of the Motion presented at the hearing
before the Court; and it appearing that the requirements of Bankruptcy Rule 6003 have been

satisfied; and it appearing that the relief requested is in the best interests of the Debtors, their

estates, their creditors, and other parties-in-interest; and it appearing that notice of the Motion was

 

' The last four digits of the taxpayer identification numbers of the Debtors follow in parentheses: (i) MabVax
Therapeutics Holdings, Inc. (7903) and (ii) MabVax Therapeutics, Inc. (1765). The Debtors’ mailing address
is 11535 Sorrento Valley Road, Suite 400, San Diego, CA 92121.

* Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.

{00025313. }
Case 19-10603-JTD Doc27_ Filed 03/22/19 Page 2 of 3

adequate and proper under the circumstances of this case and that no further or other notice need
be given; it is hereby

ORDERED that the Motion is granted; and it is further

ORDERED that the Debtors are authorized, without interruption and in accordance with
the same practices and procedures as were in effect before the Petition Date, (i) to maintain and
honor all their obligations under or in connection with the Insurance Policies and (ii) to continue
to make payments under the Financing Agreements, and it is further

ORDERED that the Debtors are authorized, in their sole discretion, to satisfy their pre-
petition Insurance Obligations (including any commissions), in an amount not to exceed $9,164.83
in the aggregate; and it is further

ORDERED that the Debtors are authorized to renew or to obtain new insurance policies or
to execute other agreements in connection with the Insurance Policies and the Financing
Agreements; and it is further

ORDERED that Pacific Premier Bank and any other bank maintaining an account upon
which a check, draft or wire transfer dated before, on or after the Petition Date, is authorized to (i)
honor any such checks or drafts issued, upon presentation thereof, or any such wire transfer
instructions, upon receipt thereof, in each case, in respect of claims paid pursuant to this Order and
(ii) rely upon representations of the Debtors as to which such checks, drafts or wire transfers are
in payment of claims pursuant to this Order; and it is further

ORDERED that nothing herein shall be deemed to constitute the post-petition assumption
of any executory contract; and it is further

ORDERED that the requirements set forth in Bankruptcy Rule 6003(b) are satisfied by the

contents of the Motion or otherwise deemed waived; and it is further

{00025313. }

 
Case 19-10603-JTD Doc27 Filed 03/22/19 Page 3 of 3

ORDERED that the Debtors are authorized to take all actions necessary to effectuate the
relief granted pursuant to this Order in accordance with the Motion; and it is further

ORDERED that the terms and conditions of this Order shall be immediately enforceable
and effective upon its entry; and it is further

ORDERED that the Court shall retain jurisdiction with respect to all matters arising from
or related to the implementation of this Order.

Dated: March22,.2019
Wilmington, Delaware

COPA :

UNITED STATES BANKRUPTCY JUDGE

(00025313. }

 
